Upon cross appeals by the plaintiff and defendants, order in a libel action granting plaintiff’s motion to the extent of striking out the first separate and complete defense of truth as insufficient, and otherwise *778denying Ms motion to strike out the remaining defenses as insufficient, and denying the alternative relief requested under rule 103 of the Buies of Civil Practice, to strike out certain allegations contained in the defenses, insofar as appealed from, affirmed, without costs. No opinion. Order denying defendants’ motion to compel the plaintiff to reply to the allegations contained in the defenses affirmed, without costs. No opinion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur. [See post, pp. 864, 868.]